 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2

 3   CHARLES J. BUTLER
     MATTHEW P. UHALDE
 4   Trial Attorneys, Tax Division
 5   U.S. Department of Justice
     P.O. Box 683
 6   Washington, D.C. 20044
     Telephone: 202-514-6062
 7
     Facsimile: 202-307-0054
 8   Email:        Charles.J.Butler@usdoj.gov

 9   MICHAEL BAILEY
10   United States Attorney
     Of Counsel
11
     Attorneys for United States
12

13
                           IN THE UNITED STATES DISTRICT COURT
14                             FOR THE DISTRICT OF ARIZONA
15

16    United States of America,
                                                         Case No.
17               Plaintiff,
18                                                       COMPLAINT
                 v.
19
      Michael L. Quiel,
20

21               Defendant.
22

23          Plaintiff United States of America alleges as follows:
24          1.        The United States brings this action to reduce to judgment civil penalty
25   assessments against Michael L. Quiel, pursuant to 31 U.S.C. § 5321(a)(5). These
26   penalties, commonly known as “FBAR penalties,” arise from Quiel’s failure to timely
27   report his financial interest in, or signatory authority over, foreign bank accounts for the
28
                                                     1
 1   2007 and 2008 calendar years, as required under 31 U.S.C. § 5314 and related
 2   regulations.
 3          2.       The IRS Chief Counsel, a delegate of the Secretary of the Treasury, has
 4   authorized this action, which the United States brings at the direction of the Attorney
 5   General’s delegate, pursuant to 31 U.S.C. § 3711(g)(4)(C).
 6                                     Jurisdiction and Venue
 7          3.       This Court has jurisdiction over this action under 28 U.S.C. §§ 1331, 1345,
 8   and 1355.
 9          4.       Venue properly lies in the District of Arizona under 28 U.S.C. §§
10   1391(b)(1) and 1395(a).
11                                          The Defendant
12          5.       Defendant Michael Quiel resides in Scottsdale, Arizona. During the years
13   at issue here, Quiel was a resident of the United States.
14          6.       From 1987 through 2001, Quiel owned and operated two securities
15   brokerage firms. Since 2001, he has worked as an investment banker and venture
16   capitalist, investing in start-up and early stage companies. Quiel and his business partner
17   Stephen Kerr, for instance, ran a hedge fund business that helped private companies raise
18   capital and go public. In exchange, the two received consulting fees and shares of stock
19   in the newly public companies.
20          7.       In 2006, Quiel and Kerr sought to expand their business overseas through
21   establishing foreign holding companies and foreign bank accounts.
22                  Foreign Bank or Financial Account Reporting Requirements
23          8.       Federal law requires every resident or citizen of the United States who has
24   a financial interest in, or signatory or other authority over, a bank, securities, or other
25   financial account in a foreign country to report that relationship to the Department of
26   Treasury for each year in which the relationship exists. See 31 U.S.C. § 5314(a); 31
27   C.F.R. § 1010.350(a).
28
                                                     2
 1          9.      To fulfill this requirement, such a U.S. resident or citizen must file with the
 2   IRS a “Report of Foreign Bank and Financial Accounts,” commonly known as an
 3   “FBAR.” To report information for all years through 2012, the proper FBAR form was
 4   Form TD F 90-22.1.
 5          10.     For each of the calendar years at issue in this action, an FBAR was due no
 6   later than June 30 of the subsequent calendar year for any year in which the aggregate
 7   balance of the foreign financial accounts exceeded $10,000. See 31 C.F.R. §
 8   1010.306(c).
 9          11.     Any United States resident or citizen who fails to comply with the FBAR
10   reporting requirements may be subject to a civil penalty. For violations involving the
11   willful failure to report an interest in a foreign account, the maximum civil penalty the
12   Department of Treasury may impose for each violation is the greater of $100,000 or 50%
13   of the balance in the account at the time of the violation. See 31 U.S.C. § 5321(a)(5)(C).
14          12.     This FBAR penalty is subject to interest and additional penalties under 31
15   U.S.C. § 3717.
16                  Quiel’s Willful Violations of FBAR Reporting Requirements
17          13.     In 2006, Quiel and Kerr engaged Christopher Rusch, a California lawyer, to
18   help them expand their hedge fund business overseas and, in the process, limit their U.S.
19   federal tax liabilities. Rusch recommended establishing for each a Swiss investment
20   entity to hold and defer earnings from U.S. tax. The proposed entity would raise venture
21   capital funds from foreign investors and invest those funds in the U.S.-based companies
22   to which Quiel and Kerr provided services. In addition, it would use nominee entities
23   and nominee directors to obscure Quiel’s and Kerr’s ownership interests.
24          14.     Rusch advised Quiel that, even with the use of nominees, Quiel would need
25   to report income from the Swiss entity on his U.S. tax returns. Rusch also advised Quiel
26   that if Quiel had signing authority or control over a foreign bank account, he would have
27   FBAR reporting obligations in the U.S.
28
                                                    3
 1            15.   On September 18, 2006, Rusch sent Quiel an agreement to establish a
 2   Swiss venture capital entity with a St. Kitts and Nevis subsidiary. The agreement was in
 3   the name of Lynn-Cole, a U.S. company that Quiel owned. The following day, Quiel
 4   returned the executed agreement and indicated he was wiring the required funds to
 5   Rusch. Later, in December of 2006, Quiel forwarded to Rusch shares of two U.S.
 6   corporations, Intelligentias and ECOtality, worth approximately $2.6 million, for deposit
 7   with the new venture capital entity.
 8            16.   On October 27, 2006, Rusch provided Quiel a list of Swiss individuals who
 9   could serve in various positions for the entity, including corporate manager, director/
10   board member, and fund manager.
11            17.   On Quiel’s behalf, Rusch then formed nominee Swiss and St. Kitts and
12   Nevis entities and opened bank accounts under the nominees’ names at Swiss banks UBS
13   AG and Pictet & Cie.
14            18.   In October 2006, an account was opened at UBS, with account number
15   ending in 9732, in the name of Legacy Asset Management, AG. The account identified
16   Daniel Noser, a Swiss citizen, as director of Legacy Asset Management. Quiel was the
17   account’s beneficial owner.
18            19.   In January 2007, a second account was opened at UBS, with account
19   number ending in 1090, again in the name of Legacy Asset Management, AG. It again
20   identified Daniel Noser as director of Legacy Asset Management. It also named Noser
21   and Rusch as authorized signers. Quiel was the account’s beneficial owner.
22            20.   Also in January 2007, an account was opened at Pictet & Cie, with account
23   number ending in 5153, in the name of Legacy Asset Management, AG. The account
24   identified Daniel Noser as director of Legacy Asset Management, and named Noser as an
25   authorized signer and Rusch as power of attorney. Quiel was the account’s beneficial
26   owner.
27            21.   In June 2007, another account was opened at UBS, with account number
28   ending 2363, in the name of Swiss International Trust Co., AG. The account named
                                                   4
 1   Alma E. Suter-Lucioli, a Swiss citizen, as director of Swiss International Trust. It
 2   identified Suter-Lucioli and Rusch as authorized signers. Quiel was the account’s
 3   beneficial owner.
 4          22.    During 2007, the aggregate balance of each of the foreign accounts
 5   described in paragraphs 18 through 21 exceeded $10,000 in U.S. currency. During 2008,
 6   the aggregate balance of the Pictet & Cie account and the UBS accounts ending in 1090
 7   and 2363 exceeded $10,000 in U.S. currency.
 8          23.    Quiel failed to report his interests in these accounts on his U.S. income tax
 9   returns and on FBARs filed with the IRS.
10          24.    CPA Michal Stuck prepared Quiel’s tax returns for these years. In doing
11   so, Stuck relied on information that Quiel and his bookkeeper provided. With respect to
12   both 2007 and 2008, Quiel informed Stuck that he had signature authority over a foreign
13   bank account in Belize. Quiel, however, did not inform Stuck of his interests in the UBS
14   and Pictet & Cie accounts. Quiel’s tax returns for 2007 and 2008, which Quiel signed,
15   disclosed his interest in the Belize account, but did not disclose his interests in the Swiss
16   accounts.
17          25.    Likewise, Stuck prepared Quiel’s FBARs for 2007 and 2008. The FBARs
18   disclosed Quiel’s interest in the Belize account. The FBARs, which Quiel signed, did not
19   disclose his interests in the UBS and Pictet & Cie accounts.
20          26.    Quiel had actual or constructive knowledge of his obligation to file FBARs
21   reporting his interests in the UBS and Pictet & Cie accounts for 2007 and 2008, given
22   that, among other considerations, he filed FBARs reporting his interest in a Belize
23   account for both of those years. Quiel intentionally failed to disclose his interests in the
24   Swiss accounts.
25          27.    Each instance of Quiel’s failure to report his interest in each of the UBS
26   and Pictet & Cie accounts, in a year for which he was required to file an FBAR,
27   constitutes a separate willful violation of the FBAR filing requirements.
28
                                                    5
 1                             Quiel’s Related Criminal Conviction
 2           28.   In addition, with respect to the 2007 and 2008 tax years, a federal grand
 3   jury in the District of Arizona returned indictments against Quiel, his business partner
 4   Kerr, and their attorney Rusch on a variety of crimes concerning the failure to pay taxes
 5   on income in foreign accounts and failure to report foreign accounts. See United States v.
 6   Stephen M. Kerr, 2:11-cr-2385-JAT.
 7           29.   During a month-long trial in March 2012, Rusch testified that he illegally
 8   structured Swiss businesses controlled by Quiel and Kerr. Rusch additionally testified
 9   that he helped Quiel and Kerr conceal money in Switzerland and helped them repatriate
10   that money to the United States.
11           30.   On April 11, 2013, a jury convicted Quiel of willful subscription to false
12   individual income tax returns for the 2007 and 2008 years. On December 19, 2014, the
13   the Ninth Circuit affirmed Quiel’s conviction. See United States v. Quiel, 595 Fed.
14   Appx. 692 (9th Cir. 2014).
15             CLAIM FOR RELIEF: REDUCE PENALTIES TO JUDGMENT
16           31.   The United States incorporates by reference the allegations in Paragraphs 1
17   through 30.
18           32.   By June 30, 2008, Quiel was required to file an FBAR reporting his
19   interests in his Swiss accounts for 2007. By June 30, 2009, he was required to file an
20   FBAR reporting his interest in his Swiss accounts for 2008.
21           33.   Under 31 U.S.C. § 5321(b), therefore, the time for the IRS to assess FBAR
22   penalties for these years would have expired, respectively, on June 30, 2014, and June 30,
23   2015.
24           34.   On May 19, 2014; October 10, 2014; February 16, 2016; February 2, 2017;
25   February 6, 2017; and October 10, 2018, Quiel executed consents to extend the statute of
26   limitations for assessment of these FBAR penalties, ultimately extending the limitations
27   period for both years until December 31, 2019.
28
                                                   6
 1          35.    On January 29, 2019, the IRS timely assessed against Quiel civil penalties
 2   for willful FBAR violations in the following amounts for the following years:
 3          Year          FBAR penalty
 4          2007          $1,374,449
 5          2008          $736,355
 6          36.    For each year, the FBAR penalty is 50% of the highest aggregate balance in
 7   Quiel’s Swiss accounts, computed based on the information available to the IRS.
 8          37.    The IRS made the assessments stated in Paragraph 35 pursuant to 31 U.S.C.
 9   § 5321(a)(5)(C), which imposes a penalty not to exceed the greater of $100,000 or 50%
10   of the balance in the account at the time of the violation for each willful violation of the
11   FBAR filing requirements in 31 U.S.C. § 5314.
12          38.    On February 13, 2019, the IRS provided Quiel notice, and demanded
13   payment, of the FBAR penalties for 2007 and 2008.
14          39.    Despite receiving notice and demand for payment, Quiel has not paid the
15   outstanding FBAR penalties described in Paragraph 35.
16          40.    Pursuant to 31 U.S.C. § 3717(a)(1), the United States is entitled to recover
17   prejudgment interest that has accrued on Quiel’s unpaid FBAR penalties.
18          41.    Pursuant to 31 U.S.C. § 3717(e)(2), the United States is entitled to recover
19   a penalty for Quiel’s failure to pay a lawful debt owed the United States.
20          42.    Pursuant to 31 U.S.C. § 3717(e)(1), the United States is entitled to recover
21   the cost of processing and handling Quiel’s unpaid FBAR penalties.
22          43.    Quiel is thus liable to the United States for $2,110,804 in willful FBAR
23   penalties for 2007 and 2008, plus $90,273 in interest, failure to pay penalties, and costs of
24   collection, pursuant to 31 U.S.C. § 3717, as of September 9, 2019.
25          44.    The United States is entitled to recover $2,201,077, as of September 9,
26   2019, plus interest, penalties, and costs accruing from that date.
27

28
                                                    7
 1         WHEREFORE, the United States respectfully requests that the Court:
 2   A.    Enter judgment in favor of the United States and against Defendant Michael L.
 3   Quiel in the amount of $2,201,077, as of September 9, 2019, plus interest, penalties, and
 4   costs accruing from that date; and
 5   B.    Award the United States its costs in this action and any other relief the Court finds
 6   appropriate.
 7

 8   Dated: January 19, 2021                  RICHARD E. ZUCKERMAN
                                              Principal Deputy Assistant Attorney General
 9
                                              /s/ Charles J. Butler
10
                                              CHARLES J. BUTLER
11                                            MATTHEW P. UHALDE
                                              Trial Attorneys, Tax Division
12                                            U.S. Department of Justice
13
                                              Of Counsel:
14                                            MICHAEL BAILEY
                                              United States Attorney
15

16                                            Attorneys for the United States of America
17

18

19

20

21

22

23

24

25

26

27

28
                                                  8
